      6:18-cv-02824-DCC         Date Filed 10/26/18       Entry Number 7       Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                   GREENVILLE DIVISION

Glenn P. Howell,              )              Civil Action No. 6:18-cv-02824-BHH
                              )
             Plaintiff,       )
                              )
      vs.                     )              PROOF OF SERVICE
                              )
Covalent Chemical LLC, and    )
Matthew W. Rowe,              )
                              )
             Defendants.      )
_____________________________ )

       Plaintiff, Glenn P. Howell, hereby submit this Proof of Service. As set forth in the attached

Acceptance of Service, attorney Joseph O. “Josh” Smith accepted service of the Summons,

Complaint, Civil Cover Sheet, and Plaintiff’s Answers to Local Rule 26.01 Interrogatories on behalf

of Defendant on Monday, October 22, 2018.

                                             Respectfully submitted,


                                              s/ David E. Rothstein
                                             David E. Rothstein, Fed. ID No. 6695
                                             ROTHSTEIN LAW FIRM, PA
                                             1312 Augusta Street
                                             Greenville, SC 29605
                                             (864) 232-5870 (office)
                                             (864) 241-1386 (facsimile)
                                             drothstein@rothsteinlawfirm.com

                                             Attorney for Plaintiff, Glenn P. Howell

October 26, 2018

Greenville, South Carolina.
